Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment received 12/08/2021 has been entered in full. 
Response to Arguments
Applicant’s arguments, see pages 6-9, have been fully considered and are persuasive.
The rejection of the pending claims has been withdrawn. 
Allowable Subject Matter
Claims 1, and 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner agrees with the persuasive arguments of the Applicant, particularly the part copied below.

    PNG
    media_image1.png
    1125
    726
    media_image1.png
    Greyscale


The Examiner agrees that while Kim discloses a zenith correction using a selected line and Morioka discloses zenith correction using attitude correction, neither disclose using both of them together to carry out two types of zenith correction, and combining the references would involve improper hindsight. Thus the claims 1 and 10 are allowable over the prior art, and dependent claims 3-9, and 11-13 are allowable at least due to their dependency on allowable claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190208141 discloses a type of zenith correction.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669